11-5290-cr
United States v. Aldrich

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 26th day of October, two thousand twelve,

Present:    PIERRE N. LEVAL,
            ROSEMARY S. POOLER,
            REENA RAGGI,
                        Circuit Judges.
_____________________________________________________

UNITED STATES OF AMERICA,

                                 Appellee,

                           -v-                                               11-5290-cr

PAUL N. ALDRICH,

                        Defendant-Appellant.
_____________________________________________________

Appearing for Appellant:         Molly Corbett, Office of the Federal Public Defender, (Lisa A.
                                 Peebles, Interim Federal Public Defender, on the brief), Albany,
                                 NY

Appearing for Appellee:          Brenda K. Sannes, Assistant United States Attorney, (Carlos A.
                                 Moreno, Assistant United States Attorney, on the brief), for
                                 Richard Hartunian, United States Attorney for the Northern
                                 District of New York, Syracuse, NY

     Appeal from a judgment of the United States District Court for the Northern District of
New York (Sharpe, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Paul Aldrich appeals the modification of his terms of supervised release by the district
court via order on December 13, 2011. We assume the parties’ familiarity with the underlying
facts, procedural history, and specification of issues for review.

        We review de novo the district court’s determination that it had jurisdiction to modify the
terms of Aldrich’s supervised release. Insofar as Aldrich might be understood to challenge
jurisdiction by arguing that his supervised release term ran and concluded after he completed his
criminal sentence but remained in the custody of the Bureau of Prisons (“BOP”) pending a civil
commitment determination under 18 U.S.C. § 4248, he raises a question unanswered in this
Circuit. In this case, we need not answer this question because, as part of the settlement of his
§ 4248 proceedings, Aldrich had already stipulated that his term of supervised release had not
commenced while he remained in BOP custody. Where a defendant has secured the benefits of a
knowing and voluntary agreement, the terms of that agreement will generally be enforced. See,
e.g., United States v. Rosa, 123 F.3d 94, 97 (2d Cir. 1997) (enforcing an appeal waiver); see also
Tobey v. United States, 470 F. App’x 113, 2012 WL 1073022 (4th Cir. 2012) (unpublished)
(determining that similar plea agreement mooted appeal of district court finding that supervised
release was stayed pending civil commitment proceeding); United States v. Katon, 03-CR-110,
2011 WL 4744906 (D. Vt. Oct. 6, 2011).

        We review the district court’s modifications of Aldrich’s conditions of supervised release
for abuse of discretion. United States v. Dupes, 513 F.3d 338, 342-43 (2d Cir. 2008). We find
that the district court appropriately modified the terms of Aldrich’s supervised release by
considering the factors enumerated in 18 U.S.C. § 3553(a) as required by 18 U.S.C. § 3583(e).

        Aldrich’s argument that his delay in receiving a civil commitment hearing constituted a
violation of due process sufficient to vacate his remaining term of supervised release was not
raised below. His contention therefore fails unless the claimed error meets the standard of “plain
error.” Fed. R. Crim. Pro. 52(b). It does not.

        We find Aldrich’s remaining arguments to be without merit. Accordingly, the judgment
of the district court hereby is AFFIRMED.

                                                     FOR THE COURT:
                                                     Catherine O’Hagan Wolfe, Clerk




                                                2